EXHIBIT A
                         DOC A1 (1/8)
SUPER BOWL XLIX (2015)
DOC A1 (2/8)
DOC A1 (3/8)
                                                                                                                  DOC A1 (4/8)
Super Bowl XLIX Pre-Game / Halftime Shows - STAFF LIST        a/o 1/19/15 5:38 PM                                        B-1.




                                        PRE-GAME & HALFTIME SHOWS
                                                STAFF LIST
Production Office (NY)               NFL:                  Venue:                                     Venue Prod. Office:
Touchdown Entertainment, Inc         345 Park Ave.         University of Phoenix Stadium              On-Site Compound
70 West 36th Street                  New York, NY 10154    1 Cardinals Drive                          480/409-4920 (Main)
Suite 701                            212/450-2000 (Main)   Glendale, AZ 85305                         480/XXX-XXXX (Video
New York, NY 10018                                                                                    Truck)
212/239-0777 (O)
212/687-5558 (F)




                                                PRODUCTION STAFF
TITLE                                       NAME                                            PHONE & EMAIL

EXECUTIVE PRODUCER                         RICKY KIRSHNER                                  212/239-0777 (O)
                                           70 West 36th St., Suite 701                     212/687-5558 (F)
                                           New York, NY 10018                              RKIRS@aol.com
                                           Assistant: Sarah Levine Hall                    646/413-4889 (C)
                                                                                           sarahlevine@me.com

DIRECTOR                                   HAMISH HAMILTON                                 +44 207 479 4343 (O)
                                           Done and Dusted Productions Ltd                 310/614-9955 (c)
                                           Third Floor
                                           6 Ramillies St.
                                           London, United Kingdom W1F7TY
                                           Assistant: James Marryman                        310/746-7620 (C)
                                                                                           jm@doneanddusted.com




                               For any changes or additions email: jennystanley22@gmail.com
                                                                                                      DOC A1 (5/8)
Super Bowl XLIX Pre-Game / Halftime Shows - STAFF LIST   a/o 1/19/15 5:38 PM                               B-21.

                                         STAGE VIDEO & PROJECTION
TITLE                                     NAME                                  PHONE & EMAIL

GENERAL MANAGER                          GRAHAM BUTTREY                        818/731-6872 (C)
                                                                               818/956-1444 x 470 (O)
                                                                               gbuttrey@verrents.com

LED TECHNICIANS                          COLTON CARROLL                        865/368-3664 (C)
                                                                               ccarroll87@gmail.com

                                         TRACE DeROY                           404/993-1602 (C)
                                                                               shockwave163@gmail.com

                                         DAVID IMLAU                           323/580-2095
                                                                               David.imalu@tecid.com

                                         BRANDON OOSTERHOF                     425/260-4805 (C)
                                                                               mvmovies@yahoo.com

                                         LUKE PILATO                           818/823-1711 (C)
                                                                               lpilato@verrents.com

                                         ROD SILHANEK                          319/573-5388 (C)
                                                                               rsilhanek@verrents.com

                                         MICHAEL SPENCER                       770/365-4055 (C)
                                                                               mspencer@verrents.com

PROJECTION LEAD                          CHRIS PETERSON                        847/344-3577 (C)
                                                                               cpeterson@verrents.com

PROJECTION TECHS                         JON BAGTATLYAN                        818/425-4146 (C)
                                                                               jbagtatlyan@verrents.com

                                         DAVID BERGFELD                        615/944-8762 (C)
                                                                               bergfeld3@gmail.com

                                         NATE FOUNTAIN                         860/262-3711 (C)
                                                                               nate@natefountain.com

                                         JASON LOWE                            818/636-4438 (C)
                                                                               jasonlowe@earthlink.net

                                         CURTIS MILLER                         310/963-6293 (C)
                                                                               trussmoving@gmail.com



                            For any changes or additions email: jennystanley22@gmail.com
                                                                                                       DOC A1 (6/8)
Super Bowl XLIX Pre-Game / Halftime Shows - STAFF LIST     a/o 1/19/15 5:38 PM                               B-37.

                                      PRODUCTION SERVICES (CONT’D)
TITLE                                     NAME                                     PHONE & EMAIL

JIB RENTAL                               CAMERA MOVES, INC                        570/828-8882 (O)
                                         86 Kinsale Lane                          570/828-7787 (F)
                                         PO Box 309                               cammoves@ptd.net
                                         Dingman’s Ferry, PA 18328
                                         Contact: Mary Balton

LED                                      VER                                      818/956-1444 (O)

LEGAL                                    HILLARY BIBICOFF                         310/667-6056 (D)
                                         30765 Pacific Coast Highway              310/457-6100 (O)
                                         Ste 411                                  hbibicoff@holmesweinberg.com
                                         Malibu, CA 90265

LIGHTING SERVICES                        PRG                                      818/252-2600 (O)
                                         9111 Sunland Boulevard
                                         Sun Valley, CA 91352

                                         FULL FLOOD                               323/665-6868 (O)
                                         2397 Silverlake Blvd. #22                323/665.6967 (F)
                                         Los Angeles, CA 90039

LIMOUSINES                               CAREY LIMOUSINES                         888/895-2098 (O)
                                                                                  superbowl.reservations@carey.com

                                         Contact: Sally Snead, SVP Operations 202/895-1218 (O)
                                                                              202/494-8188 (C)
                                                                              sally.snead@carey.com

                                         Contact: Duncan Lilley, Event Manager    571/259-6318
                                                                                  duncan.lilley@carey.com

                                         Contact: Penny Brennalt, Event Manager   772/349-8733
                                                                                  pbrennalt@aol.com

MONITORS                                 DAVE PORT (NFL)                          212/450-2284 (O)
                                                                                  Dave.Port@NFL.com

PAYROLL SERVICES                         THE JACOBSON GROUP                       310/444-5255 (O)
                                         11835 W. Olympic Blvd., Suite 1285       310/444-5256 (F)
                                         Los Angeles, CA 90064
                                         Contact: Paris Barron
                                                  Jose Robles



                            For any changes or additions email: jennystanley22@gmail.com
                                                                                                                           DOC A1 (7/8)
15 JAN 2015             03 FEB 2015         TRIP TO PHOENIX,            AZ
PREPARED FOR                                                                                  THE TZELL TRAVEL GROUP
                                                                                              212-944-2121
IMLAU/DAVID
RESERVATION CODE QPBJLV
AIRLINE RESERVATION CODE          F94CQ2 (DL)

       DEPARTURE: THURSDAY 15 JAN                         Please verify flight times prior to departure


 DELTA AIR LINES INC                    DTW                                   PHX                       Aircraft:
                                                                                                        AIRBUS INDUSTRIE
 DL 2021                                DETROIT METRO, MI                     PHOENIX, AZ
                                                                                                        A320 JET
 Duration:                              Departing At:                  Arriving At:                     Distance (in Miles): 1671
 4hr(s) 36min(s)                        3:59pm                         6:35pm                           Stop(s): 0
                                        Terminal:                      Terminal:
                                        E.H.MCNAMARA                   TERMINAL 3
                                        TERMINAL


Passenger                                                                                    eTicket
                   Seats:      Class:      Status:      Frequent Flyer #:                                  Meals:
Name:                                                                                        Receipt(s):
» IMLAU/DAVID      23A /       Economy Confirmed 9452402895 / DELTAAIR LINES                 0067513770518 Food for
                   Confirmed                     INC                                                       Purchase


       DEPARTURE: TUESDAY 03 FEB                        Please verify flight times prior to departure


 DELTA AIR LINES INC                                                                                    Aircraft:
                                        PHX                        LAX                                  BOEING 737-900 JET
 DL 2487                                PHOENIX, AZ                LOS ANGELES, CA
                                                                                                        Distance (in Miles): 370
 Duration:                              Departing At:                  Arriving At:
 1hr(s) 30min(s)                                                                                        Stop(s): 0
                                        7:20am                         7:50am
                                        Terminal:                      Terminal:
                                        TERMINAL 3                     TERMINAL 5


Passenger Name: Seats:          Class:  Status:   Frequent Flyer #:                                     eTicket Receipt(s): Meals:
» IMLAU/DAVID   16C / Confirmed Economy Confirmed 9452402895 / DELTAAIR LINES INC                       0067513770518



       DEPARTURE: TUESDAY 03 FEB                        Please verify flight times prior to departure


 DELTA AIR LINES INC                    LAX                           DTW                               Aircraft:
                                                                                                        BOEING 767 JET
 DL 1806                                LOS ANGELES, CA               DETROIT METRO, MI
                                                                                                        Distance (in Miles): 1979
 Duration:                              Departing At:                  Arriving At:
 4hr(s) 35min(s)                                                                                        Stop(s): 0
                                        9:10am                         4:45pm
                                        Terminal:                      Terminal:
                                        TERMINAL 5                     E.H.MCNAMARA
                                                                       TERMINAL


Passenger                                                                                    eTicket
                   Seats:      Class:      Status:      Frequent Flyer #:                                  Meals:
Name:                                                                                        Receipt(s):
» IMLAU/DAVID      30B /       Economy Confirmed 9452402895 / DELTAAIR LINES                 0067513770518 Food for
                   Confirmed                     INC                                                       Purchase

Notes
NEW TSA ELECTRONICS SCREENING REQUIREMENTS.
PASSENGERS TRAVELING ON ANY AIRLINE TO THE USA SHOULD
EXPECT ADDITIONAL SECURITY MEASURES.
                                                                         DOC A1 (8/8)




                                     DATE OUT
                     DATE IN




                                                   NIGHTS
NAME                                                         confirm #
DeRoy, Trace            15-Jan      3-Feb          19          845196
Imlau, David            15-Jan      3-Feb          19          845197
Oosterhof, Brandon      15-Jan      3-Feb          19          845198
Pilato, Luke            15-Jan      3-Feb          19          845199
Silhanek, Rod           15-Jan      3-Feb          19          845200
Spencer, Michael        15-Jan      3-Feb          19          845201
Carroll, Colton         15-Jan      3-Feb          19          845202
Buttrey, Graham         15-Jan      3-Feb          19          845195

                                 Holiday	  Inn	  Express
                                 1313	  N.	  Litchfield	  Rd
                                 Goodyear,	  AZ	  85395
